OPINION
Before BOOCHEVER, C. J., and RABI-NOWITZ, CONNOR, BURKE and MATTHEWS, JJ.
PER CURIAM.
We find no merit in appellant’s contention that his sentence is excessive.1 Therefore, the judgment of the superior court is AFFIRMED.

. Appellant, while intoxicated, dragged a nineteen year old student behind a dormitory and slit her throat twice while attempting to rape her. He was convicted of stabbing with intent to kill, wound or maim and assault with intent to rape. Stabbing with intent to kill, wound or maim is punishable by imprisonment for not less than one nor more than 20 years. AS 11.15.150. Assault with intent to rape is punishable by imprisonment for not less than one nor more than 15 years. AS 11.15.160. Appellant was sentenced to concurrent terms of 10 and 8 years respectively.